Citation Nr: 0945857	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-01 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
brachial plexopathy, including palsy, resulting from 
treatment received during hospitalization at a Department of 
Veterans Affairs Medical Center (VAMC) from July 11 to August 
6, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1963 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 2007.  In 
July 2009, the Veteran appeared at a hearing held at the RO 
before the undersigned (i.e., Travel Board hearing).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  As a result of the veteran's lengthy rectal cancer 
surgery on July 12, 2006, he sustained additional left upper 
extremity brachial plexopathy, including palsy.  

2.  The additional, irreparable disability was not a 
reasonably foreseeable consequence of such surgery.


CONCLUSION OF LAW

The criteria for compensation for additional left upper 
extremity brachial plexopathy, including palsy, resulting 
from VA surgery on July 12, 2006, during a VA hospitalization 
from July 11 to August 6, 2006, have been met, on the basis 
that such disability was not a foreseeable consequence of 
such surgery. 38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As discussed below, the development in this case is 
inadequate to support a denial of the claim, but, because the 
Board finds sufficient evidence to place the evidence in 
equipoise without further development, compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) 
need not be discussed.  

The evidence shows that the Veteran was hospitalized in a 
VAMC from July 11 to August 6, 2006, for surgical treatment 
of rectal cancer.  On July 12, he underwent a lengthy 
surgical procedure consisting of exploratory laparotomy, low 
anterior resection, mobilization of splenic flexure, 
diverting loop ileostomy, and removal of bilateral stents.  
The diagnosis was rectal cancer.  The following day (July 
13), the Veteran complained of an inability to lift his left 
arm well.  That afternoon, the Veteran was noted to have 
bilateral upper extremity weakness, more pronounced on the 
left, secondary to 13 hour surgery.  On July 14, a neurology 
consult was obtained, for the complaint of left arm weakness.  
It was noted that he had undergone surgery the previous day, 
a low anterior resection for rectal tumor, and he was 
complaining of left arm weakness that appeared after the 
surgery.  He was unable to flex his left arm and use his 
hand. He also complained of numbness over the arm.  There was 
no evidence of atrophy.  There was weakness in the left 
biceps, hand extension, flexion, and finger abduction.  
Peripheral nervous system injury (Brachial plexus) versus 
central nervous system injury, i.e., cardiovascular accident 
or cervical spine injury, was to be ruled out.  On July 15, 
the chief of surgical service noted that the Veteran had 
undergone a "long and tedious" low-anterior resection three 
days earlier.  His left upper extremity neurological deficit 
was most likely a position related neuropraxia, but an MRI to 
exclude central origin was being obtained.  Subsequently, he 
underwent occupational and physical therapy, but symptoms 
persisted.  On a follow-up evaluation in September 2006, it 
was noted that the Veteran had atrophy in the left upper 
extremity, and that he could not extend his arm.  

A VA examination was performed in June 2007.  It was noted 
that the claims file was not requested, but that the 
Veteran's medical records were reviewed.  The examiner 
reported that the disability was shown as brachial plexopathy 
in the VA treatment notes, secondary to 12-hour colon/rectal 
cancer surgery and restraints of bilateral wrists after 
surgery.  It was noted that electromyogram and nerve 
conduction velocity tests had show left brachial plexus 
palsy.  The etiology of the problem was from positioning 
during surgery.  He had symptoms of nerve dysfunction 
consisting of paralysis, neuritis, and neuralgia, with 
resulting decreased manual dexterity, problems with lifting 
and carrying, difficulty reaching, decreased strength and 
pain in the left upper extremity.  The opinion, signed by a 
Physician's Assistant, and co-signed by a physician with a 
specialty in Family Practice, was that the left brachial 
plexus palsy was caused by or a result of positioning during 
prolonged surgery.  The rationale was that "acute" loss of 
function following surgery was a "well known possible 
complication" of neck/shoulder/arm positioning during 
surgery, further concluding that "in this case, the surgery 
was long and the damage to the brachial plexus is 
irreparable."    

Compensation or DIC shall be awarded for a qualifying 
additional disability or death of a veteran in the same 
manner as if the additional disability or death were service 
connected.  Such is considered a qualifying additional 
disability or death under the law if it is not the result of 
the veteran's own willful misconduct and the disability or 
death was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
additional disability or death was:  1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or 2) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.

Thus, in order to establish entitlement to compensation under 
this law, there must be additional disability, not the result 
of the veteran's own willful misconduct, which was caused by 
VA treatment, and such additional disability must be either 
caused by VA fault, or not reasonably foreseeable.  It is not 
disputed that the left brachial plexopathy was due to the 
surgery; therefore, the requirement of additional disability 
was met.  Whether such disability was caused by VA fault 
cannot be answered on the basis of the evidence of record.  
For one thing, the VA examination did not address this 
question, notwithstanding the fact that fault is a separate 
basis for entitlement, whether or not the additional 
disability was foreseeable.  Additionally, the operative 
report itself does not appear to be of record, nor are there 
nurse's notes pertaining to the procedure itself of record.  
Therefore, it cannot be ascertained whether VA fault was 
involved.  For example, whether, as stated in the examination 
report, a loss of function following surgery was a "well 
known possible complication" of a lengthy surgical 
procedure, such complication could have been reasonably 
avoided by any actions taken during the course of the 
surgery.  

Turning to the alternate basis for entitlement, 
foreseeability, whether the proximate cause of a Veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of §17.32 of this chapter.  38 C.F.R. § 
3.361(d)(2).  Under 38 C.F.R. § 17.32(c), informed consent 
includes, inter alia, an explanation of "reasonably 
foreseeable associated risks, complications or side 
effects."  

Notations that refer to the informed consent afforded the 
Veteran include a June 29, 2006, note by the surgeon, that 
she had explained the procedure to the Veteran, and he 
understood the risks, benefits, and alternatives/options.  He 
had given verbal consent.  A signed informed consent was 
obtained on June 29, 2006.  This note that the procedure 
involved removal of half of the colon through ad abdominal 
incision.  The consent went on to describe h procedure in 
detail, and noted that the anatomical location was the 
rectum.  Although not noted in this version of the informed 
consent, the surgeon noted that the possible risks 
"including but not limited to bleeding, infection, 
cardiopulmonary events, death, urinary an erectile 
dysfunction, leak, advancement of cancer, need for further 
treatment, and even requiring further surgery" were all 
discussed with the Veteran, who agreed to proceed.  

At his hearing before the undersigned, the Veteran testified 
that the information provided prior to his consent did not 
include nerve damage to the upper arm.  The Board observes 
that he gave this consent during a time when he was under the 
mental strain of adjusting to a diagnosis of colorectal 
cancer, and the need for extensive surgery, and, in view of 
the gravity of the overall situation, may well have 
consented, had it been explained as a possible complication.  
Nevertheless, the consent form and explanations do not 
include any mention of neurological complications, in 
particular, in the upper extremity, i.e., remote from the 
actual location of the surgery.  The Board finds that the 
statement that the risks included, but were not limited to, 
specified complications, which do not hint at neurological or 
upper extremity complications, cannot be assumed to include a 
permanent significant decrease in function of a remote 
extremity.  In short, there is no indication that the Veteran 
was led to believe that permanent neurological injury to an 
arm might be an "ordinary risk" of colon surgery.  The VA 
examination resulted in a conclusion that "acute" loss of 
function following surgery was a "well known possible 
complication" of such a lengthy procedure, but went on to 
state that in this case the damage was irreparable.  
"Acute" is defined as "having a short and relatively 
severe course."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 25 
(30th ed. 2003).  Since the opinion specifically limited the 
"well known possible complication" to the acute injury, it 
cannot be assumed that the presence of chronic or irreparable 
injury is an "ordinary risk" of the lengthy surgery.  
Indeed, the use of the word "acute" suggests that such a 
result was not considered an ordinary risk.  

In evaluating the evidence in a claim, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Only if the preponderance of the evidence is against 
the claim is it denied.  See Gilbert.  In view of the above 
factors, in particular, the VA opinion, which explicitly 
limited any foreseeability to "acute" injury, the Board 
finds that the evidence is in relative equipoise as to 
whether additional, permanent left upper extremity brachial 
plexopathy, including palsy, was a foreseeable consequence of 
his rectal cancer surgery, based on the evidence of record.  

Applying the benefit-of-the-doubt rule, compensation pursuant 
to 38 U.S.C.A. § 1151 is warranted for additional left upper 
extremity brachial plexopathy, including palsy, as an 
unforeseeable consequence of VA surgery.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Compensation under 38 U.S.C.A. § 1151 for an additional left 
upper extremity brachial plexopathy, including palsy, 
resulting from VA surgery on July 12, 2006, is granted.  


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


